DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the cavity 126 in Figure 7 as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 and 11-12 is objected to because of the following informalities: 
Claim 3 does not state which claim it is dependent on. For examination purposes, claim 3 will be interpreted to be dependent on claim 1. 
In Claim 11, line 3 and 7, “handheld massage therapy” should read “handheld massage therapy product”
In Claim 12, line 3,”handheld massager” should read “handheld massager product”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6 recites “a massager head and/or consumer accessories” but the metes and bound of the limitation: “other consumer accessories” is unclear. As best understood, in light of the specification, the claim will be considered to read “a massager head and/or sexual pleasuring accessories” and “massage heads and sexual pleasuring accessories.” 
The term “universal hub” is not defined by claim 1. Hence, it is unclear what structural feature(s) to a hub is needed to be considered as a “universal hub.” In addition, it is unclear whether the universal hub is an intended to be a functional limitation of the first end of the rigid body or is positively required to be part of a universal tip adaptor. For examination purposes, the universal hub recited in claim 1 is interpreted as part of the claim. 
The limitation relating to “a coupling member” is indefinite because it is unclear whether the coupling member an intended to be a functional limitation of the universal tip adaptor or is positively required to be part of a universal tip adaptor. For examination purposes, the coupling member recited in claim 5 and 14 is interpreted as part of the claim. 
Regarding claim 9 recites “made of a material includes composite, steel, iron, aluminum and plastic” but it is unclear whether the material listed is all required for the universal tip adaptor, or can just be included. In addition, it is unclear whether it is asking for a composite of steel, iron, aluminum and plastic or a composite of any combination of the material listed. For examination purposes, claim 9 has been interpreted as “made of a material that comprises of either composite, steel, iron, aluminum or plastic.” 
Regarding claim 10 recites “the universal tip adaptor of claim 1, wherein the universal hub is configured to receive and accept the universal tip adaptor on both sides” but it is unclear whether the universal hub is an intended to be a functional limitation of the first end of the rigid body or is positively required to be part of a universal tip adaptor. For examination purposes, the universal hub recited in claim 10 is interpreted as part of the claim. 
Regarding claim 11, line 5 recites “a massager head and/or consumer accessories” but it is unclear by what is meant by other consumer accessories. In the same claim, line 7 recites “massage heads and other consumer accessories” is unclear for the same reason as above. As best understood, in light of the specification, the claim will be considered to read “a massager head and/or sexual pleasuring accessories” and “massage heads and sexual pleasuring accessories.” 
Regarding claim 18 recites “made of a material includes steel, iron, aluminum and plastic” but it is unclear whether the material listed is all required for the universal tip adaptor, or can just be included. For examination purposes, claim 18 has been interpreted as “made of a material that comprises of either steel, iron, aluminum or plastic.” 
Claim 19 recites the limitation "the universal hub" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6-8 and 12-17 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being unpatentable over Buchholz (US 20090234182 A1). 
Regarding claim 1, Buchholz teaches a universal tip adaptor (universal tip adaptor, see Fig. 1a below) comprising:
a rigid body (rigid body, see Fig. 1a below) having a first end (first end, see Fig. 1a below) and a second end (second end, see Fig. 1a below), 
wherein the first end is formed with an internally threaded cavity (female threaded coupler elements 142, Fig. 2) for screwing with an external thread on the end of a handheld massage therapy product via a universal hub (universal hub, see Fig. 1a below) ( The handheld massage therapy product is taken to be an intended use; the universal tip adaptor taught by Buchholz is capable of using its first end to screw with an external thread on the end of a handheld massage therapy product via a universal hub; “This highly-preferred feature provides essentially universal interchangeability of parts to enable exceptional customization potential. Preferably, each respective first-end portion 110, second-end portion 116, and middle portion 120 comprises at least one coupling element, preferably male coupler/female coupler elements, highly preferably comprising male threaded coupler elements 140 and female threaded coupler elements 142, as shown.” See [0072]).
wherein the second end is formed with external threads for screwing (male threaded coupler elements 140, Fig. 2) with an internal threading of a massager head (first-end portion 110, Fig. 2, it is the examiner’s position the first-end portion 110 is capable of functioning as a massager head due to its shape being beneficial to massaging the human body) and/or consumer accessories, thereby enabling a user to securely and simply connect the universal tip adaptor to a various type of massage heads and other consumer accessories to the massage therapy product (“This highly-preferred feature provides essentially universal interchangeability of parts to enable exceptional customization potential. Preferably, each respective first-end portion 110, second-end portion 116, and middle portion 120 comprises at least one coupling element, preferably male coupler/female coupler elements, highly preferably comprising male threaded coupler elements 140 and female threaded coupler elements 142, as shown.” See [0072]). 
Examiner’s Annotated Figure 1a

    PNG
    media_image1.png
    651
    983
    media_image1.png
    Greyscale

Regarding claim 2, Buccholz teaches a universal tip adaptor of claim 1, and further teaches an adaptor wherein the first end is a fastening section (female threaded coupler elements 142, Fig. 2; it is the examiner’s position that the first end is capable of being fastened to a male threaded coupler) and the second end is an external threaded section (male threaded coupler elements 140, Fig. 2).
Regarding claim 3, Buccholz teaches a universal tip adaptor of claim 1, and further teaches an adaptor wherein the second end is configured to securely connect to the massager head and/or consumer accessories via the external threads (it is the examiner’s position the second end comprises of external threads that are capable of being connected to the internal threads of the massager head; see [0072] and Fig. 2).
Regarding claim 4, Buccholz teaches a universal tip adaptor of claim 1, and further teaches an adaptor is configured to engage and couple the various type of massage heads to the massage therapy product (“By manufacturing a plurality of segmented portions 106 with both male threaded coupler elements 140 and female threaded coupler elements 142, the stress relief system 100 provides for a large number of different combinations of segmented portions 106 that may be combined to form any one segmented sexual aid tool 104…” see [0072]).
Regarding claim 5, Buccholz teaches a universal tip adaptor of claim 1, and further teaches an adaptor is further configured to securely and simply connect to sexual pleasuring accessories using a coupling member (middle portion 120, Fig. 9) (it is the examiner’s position the female threaded coupler elements 142 of middle portion 120 is capable of connecting to the universal tip adaptor’s male threaded coupler element). 
Regarding claim 6, Buccholz teaches a universal tip adaptor of claim 5, and further teaches wherein the coupling member (middle portion 120, Fig. 9) having a tip (tip, see Fig. 1b below) and a sleeve (sleeve, Fig. 1b below), wherein the tip is configured to securely couple or screw to the second end of the universal tip adaptor (it is the examiner’s position the female threaded coupler elements 142 of middle portion 120 is capable of connecting to the universal tip adaptor’s second end).






Examiner’s Annotated Figure 1b

    PNG
    media_image2.png
    344
    681
    media_image2.png
    Greyscale

Regarding claim 8, Buchholz teaches a universal tip adaptor of claim 1, and further teaches an adaptor wherein the first end of the universal tip adaptor has a diameter larger than the diameter of the second end (see Fig. 2; it is the examiner’s position the first end of the universal tip adaptor includes female threads to connect with the male threads of the second end, hence, the first end of the universal tip adaptor has a diameter larger than the diameter of the second end).
Regarding claim 9, Buccholz teaches a universal tip adaptor of claim 1, and further teaches an adaptor is made of a material includes composite, steel, iron, aluminum, and plastic (“Alternately preferably, the segmented sexual aid tool 104 is made of a material that is both millable and lightweight, preferably a millable plastic material.” See [0080]). 
Regarding claim 10, Buccholz teaches a universal tip adaptor of claim 1, and further teaches wherein the universal hub is configured to receive and accept the universal tip adaptor on both sides (“By manufacturing a plurality of segmented portions 106 with both male threaded coupler elements 140 and female threaded coupler elements 142, the stress relief system 100 provides for a large number of different combinations of segmented portions 106 that may be combined to form any one segmented sexual aid tool 104…” see [0072]; it is the examiner’s position the universal hub is capable of accepting the universal tip adaptor on both sides since both structures have a male threaded coupler on one side and a female threaded coupler on the other).
Regarding claim 11, Buchholz teaches a universal tip adaptor (universal tip adaptor, see Fig. 1a above), comprising: 
a rigid body (rigid body, see Fig. 1a above) having a fastening section (female threaded coupler elements 142, Fig. 2; it is the examiner’s position that the first end is capable of being fastened to a male threaded coupler) on one end (first end, see Fig. 1a above), configured to couple to an external thread on the end of a handheld massage therapy (The handheld massage therapy product is taken to be an intended use; the universal tip adaptor taught by Buchholz is capable of using its first end to screw with an external thread on the end of a handheld massage therapy product; “This highly-preferred feature provides essentially universal interchangeability of parts to enable exceptional customization potential. Preferably, each respective first-end portion 110, second-end portion 116, and middle portion 120 comprises at least one coupling element, preferably male coupler/female coupler elements, highly preferably comprising male threaded coupler elements 140 and female threaded coupler elements 142, as shown.” See [0072]); 
an external threaded section (male threaded coupler elements 140, Fig. 2) on the other end (second end, see Fig. 1a above), configured to couple to an internal threading of a massager head (first-end portion 110, Fig. 2, it is the examiner’s position the first-end portion 110 is capable of functioning as a massager head due to its shape being beneficial to massaging the human body) and/or consumer accessories via external threads, thereby enabling a user to securely and simply connect the universal tip adaptor to a various type of massage heads and other consumer accessories to the handheld massage therapy (“This highly-preferred feature provides essentially universal interchangeability of parts to enable exceptional customization potential. Preferably, each respective first-end portion 110, second-end portion 116, and middle portion 120 comprises at least one coupling element, preferably male coupler/female coupler elements, highly preferably comprising male threaded coupler elements 140 and female threaded coupler elements 142, as shown.” See [0072]).
Regarding claim 12, Buccholz teaches a universal tip adaptor of claim 11, and further teaches an adaptor wherein the fastening section on one end (first end, see Fig. 1a below) is formed with an internally threaded cavity (female threaded coupler elements 142, Fig. 2) for screwing with an external thread on the end of the handheld massager ( The handheld massage product is taken to be an intended use; the universal tip adaptor taught by Buchholz is capable of using its first end to screw with an external thread on the end of a handheld massage therapy product; “This highly-preferred feature provides essentially universal interchangeability of parts to enable exceptional customization potential. Preferably, each respective first-end portion 110, second-end portion 116, and middle portion 120 comprises at least one coupling element, preferably male coupler/female coupler elements, highly preferably comprising male threaded coupler elements 140 and female threaded coupler elements 142, as shown.” See [0072]).
Regarding claim 13, Buccholz teaches a universal tip adaptor of claim 11, and further teaches an adaptor is configured to engage and couple the various type of massage heads to the massage therapy product (“By manufacturing a plurality of segmented portions 106 with both male threaded coupler elements 140 and female threaded coupler elements 142, the stress relief system 100 provides for a large number of different combinations of segmented portions 106 that may be combined to form any one segmented sexual aid tool 104…” see [0072]).
Regarding claim 14, Buccholz teaches a universal tip adaptor of claim 11, and further teaches an adaptor is further configured to securely and simply connect to sexual pleasuring accessories using a coupling member (middle portion 120, Fig. 9) (it is the examiner’s position the female threaded coupler elements 142 of middle portion 120 is capable of connecting to the universal tip adaptor’s male threaded coupler element). 
Regarding claim 15, Buccholz teaches a universal tip adaptor of claim 14, and further teaches wherein the coupling member (middle portion 120, Fig. 9) having a tip (tip, see Fig. 1b above) and a sleeve (sleeve, Fig. 1b above), wherein the tip is configured to securely couple or screw to the second end of the universal tip adaptor (it is the examiner’s position the female threaded coupler elements 142 of middle portion 120 is capable of connecting to the universal tip adaptor’s second end).
Regarding claim 17, Buchholz teaches a universal tip adaptor of claim 11, and further teaches an adaptor wherein the fastening section on one end of the universal tip adaptor has a diameter larger than the diameter of the external threaded section(see Fig. 2; it is the examiner’s position the first end of the universal tip adaptor includes female threads to connect with the external threaded section of the second end, hence, the fastening section on one end of the universal tip adaptor has a diameter larger than the diameter of the external threaded section).
Regarding claim 18, Buccholz teaches a universal tip adaptor of claim 11, and further teaches an adaptor is made of a material includes steel, iron, aluminum, and plastic (“Alternately preferably, the segmented sexual aid tool 104 is made of a material that is both millable and lightweight, preferably a millable plastic material.” See [0080]). 
Regarding claim 19, Buccholz teaches a universal tip adaptor of claim 11, and further teaches wherein the universal hub (universal hub, see Fig. 1a above) is configured to receive and accept the universal tip adaptor on both sides (“By manufacturing a plurality of segmented portions 106 with both male threaded coupler elements 140 and female threaded coupler elements 142, the stress relief system 100 provides for a large number of different combinations of segmented portions 106 that may be combined to form any one segmented sexual aid tool 104…” see [0072]; it is the examiner’s position the universal hub is capable of accepting the universal tip adaptor on both sides since both structures have a male threaded coupler on one side and a female threaded coupler on the other).

Allowable Subject Matter
Claims 7 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tina Zhang whose telephone number is (571)272-6956. The examiner can normally be reached Monday - Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TINA ZHANG/Examiner, Art Unit 3785      

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785